Citation Nr: 9934537	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-33 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left eye disorder on 
a secondary basis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1992.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1997 rating 
decision from the Atlanta, Georgia, Regional Office (RO), 
which, in pertinent part, denied service connection for a 
foot disorder, to include athlete's foot, and a left eye 
disorder.

In his Appeal to the Board (VA Form 9) received in December 
1997, the veteran stated "I have received your letter, dated 
11/17/97, with STATEMENT OF THE CASE, dated 11/13/97.  I 
accept your denial of athlete's foot."  In view of the 
veteran's explicit use of the term "accept" of the service 
connection claim, such issue is construed as having been 
withdrawn from appellate consideration.

The veteran was scheduled for a hearing before a member of 
the Board sitting at the Atlanta, Georgia, RO in November 
1999, but the veteran failed to appear for that hearing.


FINDINGS OF FACT

1.  Service connection is in effect for essential 
hypertension currently evaluated as 10 percent disabling..

2.  The veteran's left eye disorder is not causally related 
to his service-connected hypertension.


CONCLUSION OF LAW

The veteran's left eye disorder is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran' claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This finding is based on a 
December 1996 private medical report, which indicates that 
the veteran had an occlusio n in the left eye due to an 
increase in his blood pressure.  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim.  In this regard the Board is satisfied that all 
relevant evidence is of record and that statutory duty to 
assist the veteran has been met.  

Service connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury or when a disability is aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1994); 
Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection is in effect for essential hypertension 
currently evaluated as 10 percent disabling.

The service treatment records show no evidence of an 
occlusion of the central artery, left eye.  The July 1992 
separation examination showed that uncorrected near and 
distant vision was 20/20, bilaterally.  Bilateral, small 
pterygia were shown medially.  

The veteran received treatment at a private facility from 
1994 to 1997 for various disorders, to include hypertension.  
He was evaluated in November 1996 for loss of sight in his 
left eye.  In a medical statement dated in December 1996, the 
private physician concluded that the veteran had left central 
retinal artery occlusion due to increased blood pressure.

The veteran was administered a VA eye examination in February 
1997.  The examiner concluded that the veteran had a 
diagnosis of ophthalmic artery occlusion of the left eye.

A VA cardiovascular examination was conducted in March 1997.  
At that time, the veteran reported, in pertinent part, that 
he had an onset of sudden dizziness and blindness in the left 
eye in November 1996.  On examination, the veteran did not 
have any vision in the left eye.  The examiner concluded that 
the veteran had a diagnosis of central retinal artery 
occlusion, embolic in origin.  The examiner noted that the 
veteran's left eye disorder would be difficult to associate 
with hypertension unless the hypertension had caused a 
carotid atherosclerotic lesion, which gave rise to the 
embolus.  It was remarked that the veteran failed to show up 
for carotid Doppler's.  In his substantive appeal the veteran 
indicated that he was never notified of theses tests and 
requested that these tests be conducted.  

A summary of VA hospitalization dated in July 1997 noted that 
the veteran had a history of essential hypertension and 
apparently there was no secondary cause of hypertension, 
except positive family history of hypertension.  It was also 
noted that the veteran had a history of left eye blindness, 
etiology not known.

The veteran received follow-up treatment at a VA facility.  A 
VA eye examination conducted in August 1997 included an 
assessment of probable central retinal artery occlusion-old 
of unknown etiology.  The physician doubted that hypertension 
was the etiology of central retinal artery occlusion as 
stated in the consultation.  He was evaluated in September 
1997 at which time it was reported that the neck Doppler's 
were negative.  

The veteran testified at a RO hearing in June 1998 that he 
was previously treated for left eye problems at Kaiser 
Permanente and that current treatments were through the VA 
Medical Center.  He indicated that he was scheduled to have a 
CAT in June 1999.  The hearing officer asked the veteran if 
he would submit the results of the CAT scan.  The veteran 
indicated that he would.  No records were subsequently 
submitted.  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe vision problems, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this case, a private physician in December 1996 indicated 
that the loss of vision in the left eye was due to increased 
high blood pressure.  However, subsequently, the veteran 
underwent extensive cardiovascular and eye work-ups.  The 
Doppler's conducted on the carotid artery were negative.  As 
such, two VA physicians indicate that it was doubtful the 
hypertension was related to the left central retinal artery 
occlusion.  Additionally no evidence has been submitted which 
shows that the hypertension aggravates the occlusion.  
Accordingly, it is the Board's judgment that the 
preponderance of the evidence is against the veteran's claim. 


ORDER

The claim for entitlement to service connection for a left 
eye disorder on a secondary basis is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

